DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to applicant’s communication filed on 03/09/2021 in response to PTO Office Action mailed 12/10/2020. The Applicant's remarks and amendments to the claims and/or the specification were considered with the results that follow.

In response to the last Office Action, claims 1 and 11 are currently amended, claims 7, 8, 17, and 20 are canceled, and claims 21-24 are newly added.  As a result, claims 1-6, 9-16, 18-19, and 21-24 are pending in this application.
After thorough search and examination of the present application and in light of the prior art made of record, claims 1-6, 9-16, 18-19, and 21-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest individually or in combination that “determine suitability of the selected sentence for the conversation, wherein the selected sentence is unsuitable for the conversation when it is determined that the message is a chitchat message or all words included in the message are stop words; in response to determining that the selected sentence is suitable for the conversation, presenting the selected sentence as the response to the message in the conversation; and in response to determining that the selected sentence is unsuitable for the conversation, presenting a chitchat response as the response to the message in the conversation” as set forth in claims 1-6, 9-16, 18-19, and 21-24. 

Claims 1-6, 9-16, 18-19, and 21-24 are allowed because of the combination of other limitations in the claims and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.'' 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG K. CHAU whose telephone number is 571-270-1745.  The examiner can normally be reached on Monday-Friday from 7:30AM-4:00PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 


/DUNG K CHAU/Primary Examiner, Art Unit 2153